             Case 3:20-cv-05767-MJP Document 32 Filed 01/19/21 Page 1 of 4




 1                                                  THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
     SDS LUMBER CO.,                                       IN ADMIRALTY
 9
                     Petitioner,                           NO. 3:20-cv-05767-MJP
10
             v.                                            UNOPPOSED MOTION AND ORDER
11                                                         FOR ISSUANCE OF AMENDED
     KEVIN GREGORY, and JACOB GREGORY,                     MONITION AND CLERK’S
12                                                         CITATION
                     Claimants.
13                                                         NOTE ON MOTION CALENDAR:
                                                           January 15, 2021
14
            Pursuant to LCR 7(d)(1) and Rule F(4) of the Supplemental Rules for Admiralty or
15
     Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure the
16
     Petitioner SDS Lumber Co., by and through its undersigned counsel, requests the Court issue
17
     an Amended Monition and publication therefor and an Amended Clerk’s Citation to U.S.
18
     Marshal.
19
            The Court initially issued the Monition and Clerk’s Citation to U.S. Marshal following
20
     the filing of the original Complaint. See Dkts. #1, 10, and 11. Subsequently, the Court issued
21
     an Order Granting Petitioner’s Motion for Leave to Amend Complaint (Dkt. #29). Petitioner
22
     subsequently filed its Amended Complaint (Dkt. #30).
23
            Following the filing of the Amended Complaint, SDS Lumber Co. now respectfully
24
     requests that the Court issue an order directing the Clerk to issue the attached Amended
25
     Monition, and notice and publication thereof, and an Amended Clerk’s Citation to U.S.
26
     Marshal against all persons claiming damages for any damage, loss, or injury of person or

                                                                           ATTORNEYS AT LAW
     UNOPPOSED MOTION FOR ISSUANCE OF                           BAUER MOYNIHAN & JOHNSON LLP
     AMENDED MONITION AND CLERK’S CITATION- 1                         2101 FOURTH AVENUE, STE. 2400
                                                                       SEATTLE, WASHINGTON 98121
     NO. 3:20-cv-05767-MJP                                              TELEPHONE: (206) 443-3400
             Case 3:20-cv-05767-MJP Document 32 Filed 01/19/21 Page 2 of 4




 1   property arising or resulting from the collision described in the amended complaint, citing

 2   them and requiring each of them to file their respective claims with the Clerk of this Court

 3   and to serve on or mail to the attorneys for S.D.S. Lumber Co., Matthew C. Crane and Meliha

 4   Jusupovic, Bauer Moynihan & Johnson LLP, 2101 Fourth Avenue, Suite 2400, Seattle,

 5   Washington 98121, a copy thereof before or on the return date specified in said Amended

 6   Monition being a date not less than thirty (30) days after the issuance of said Amended

 7   Monition unless for cause shown the return date is deferred by order of this Court.

 8          SDS Lumber Co. requests that public notice of the Amended Monition be given by the

 9   United States Marshal by publication of such notice once each week for four (4) consecutive

10   weeks before the return date in the Seattle Daily Journal of Commerce as prescribed by Rule

11   F of the Federal Rules of Civil Procedure Supplemental Rules for Admiralty or Maritime

12   Claims and Asset Forfeiture Actions and LAR 150.

13          Dated this 15th day of January, 2021.

14

15                                                    BAUER MOYNIHAN & JOHNSON LLP

16                                                    /s/ Matthew C. Crane
                                                      Matthew C. Crane, WSBA No. 18003
17

18                                                    /s/ Meliha Jusupovic
                                                      Meliha Jusupovic, WSBA No. 54024
19
                                                      Bauer Moynihan & Johnson LLP
20                                                    2101 Fourth Avenue Suite 2400
21                                                    Seattle, WA 98121
                                                      Telephone: (206) 443-3400
22                                                    Fax: (206) 448-9076
                                                      Email: mccrane@bmjlaw.com
23                                                            mjusupovic@bmjlaw.com
24                                                    Attorneys for Petitioner S.D.S. Lumber Co.
25

26


                                                                            ATTORNEYS AT LAW
     UNOPPOSED MOTION FOR ISSUANCE OF                            BAUER MOYNIHAN & JOHNSON LLP
     AMENDED MONITION AND CLERK’S CITATION- 2                          2101 FOURTH AVENUE, STE. 2400
                                                                        SEATTLE, WASHINGTON 98121
     NO. 3:20-cv-05767-MJP                                               TELEPHONE: (206) 443-3400
             Case 3:20-cv-05767-MJP Document 32 Filed 01/19/21 Page 3 of 4




 1                                              ORDER

 2           SDS Lumber Co.’s unopposed Motion, above, is hereby granted. It is hereby ordered

 3   that:

 4           1.     the Clerk of Court is directed to issue the attached Amended Monition against

 5   all persons claiming damages for any damage, loss, or injury of person or property arising or

 6   resulting from the collision described in the amended complaint, citing them and requiring

 7   each of them to file their respective claims with the Clerk of this Court and to serve on or mail

 8   to the attorneys for S.D.S. Lumber Co., Matthew C. Crane and Meliha Jusupovic, Bauer

 9   Moynihan & Johnson LLP, 2101 Fourth Avenue, Suite 2400, Seattle, Washington 98121, a

10   copy thereof before or on the return date specified in said Monition being a date not less than

11   thirty (30) days after the issuance of said Monition unless for cause shown the return date is

12   deferred by order of this Court;

13           2.     the Clerk of Court is directed to issue the attached Clerk’s Citation to U.S.

14   Marshal to Issue Notice of Exoneration or Limitation Proceedings;

15           3.     a public notice of the Monition shall be given by the United States Marshal by

16   publication of such notice once each week for four (4) consecutive weeks before the return

17   date in the Seattle Daily Journal of Commerce as prescribed by Rule F of the Federal Rules of

18   Civil Procedure Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

19   Actions and LAR 150.

20           Dated this 19th day of January, 2021.
21

22

23

24                                                        AMarsha J. Pechman
25                                                         United States Senior District Judge
26


                                                                            ATTORNEYS AT LAW
     UNOPPOSED MOTION FOR ISSUANCE OF                             BAUER MOYNIHAN & JOHNSON LLP
     AMENDED MONITION AND CLERK’S CITATION- 3                          2101 FOURTH AVENUE, STE. 2400
                                                                        SEATTLE, WASHINGTON 98121
     NO. 3:20-cv-05767-MJP                                               TELEPHONE: (206) 443-3400
            Case 3:20-cv-05767-MJP Document 32 Filed 01/19/21 Page 4 of 4




 1

 2   Presented by:
 3   BAUER MOYNIHAN & JOHNSON LLP
 4   s/ Matthew C. Crane
     Matthew C. Crane, WSBA No. 18003
 5
     s/ Meliha Jusupovic
 6   Meliha Jusupovic, WSBA No. 54024
 7   Attorneys for Petitioner SDS Lumber Co.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                             ATTORNEYS AT LAW
     UNOPPOSED MOTION FOR ISSUANCE OF               BAUER MOYNIHAN & JOHNSON LLP
     AMENDED MONITION AND CLERK’S CITATION- 4           2101 FOURTH AVENUE, STE. 2400
                                                         SEATTLE, WASHINGTON 98121
     NO. 3:20-cv-05767-MJP                                TELEPHONE: (206) 443-3400
